Citation Nr: 9901467	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1.  Entitlement to an increased rating for lumbar disc 
disease, rated as 10 percent disabling as of February 1, 1995 
and as 20 percent disabling as of August 14, 1995.  

2.  Entitlement to restoration of a 20 percent rating for 
lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active duty from January 1973 to January 
1995.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in August 1997, when 
final determinations were made on other issues.  Then it was 
remanded for examination of the veteran and review by the RO.  
When the case was remanded, the 20 percent rating was 
effective October 6, 1995.  In the Remand, the Board asked 
the RO to determine why the 20 percent was effective at that 
time rather then when the veteran left service, less than one 
year earlier.  In the March 1998 supplemental statement of 
the case, the RO explained that examinations in April 1995 
showed complaints of pain and some tenderness on examination 
without other functional impairment.  An August 14, 1995 
clinical record showed increased symptomatology, confirmed on 
October 6, 1995.  By the March 1998 rating decision, the RO 
made August 14, 1995, the effective date for the 20 percent 
rating for the service-connected back disability.  The 
development requested by the Remand has been completed.  The 
Board now proceeds with its review of the appeal.  

Pursuant to the Remand by the Board, the veteran was examined 
in November 1997.  In December 1997, he was notified of a 
rating decision to reduce the evaluation of his service-
connected back disability from 20 to 10 percent.  The March 
1998 rating decision carried out the reduction to 10 percent, 
effective June 1, 1998.  The March 1998 supplemental 
statement of the case discussed the basis of the reduction.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Veterans Appeals (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VAs Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected back 
disability results in increased pain and other symptoms which 
limit his activities.  He complains that pain radiates into 
upper and lower extremities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for lumbar disc 
disease, rated as 10 percent disabling as of February 1, 1995 
and as 20 percent disabling as of August 14, 1995; and the 
preponderance of the evidence is also against restoration of 
a 20 percent rating for lumbar disc disease.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  The lumbar disc disease was not more than mild prior to 
August 14, 1995.

3.  The lumbar disc disease was not more than moderate 
between August 1995 and the date improvement was 
demonstrated.  

4.  The November 1997 examination demonstrated improvement.  

5.  As of the November 1997 VA examination, the lumbar disc 
disease was not more than mild.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
lumbar disc disease were not met prior to August 14, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Code 5293 (1994, 1998).  

2.  The criteria for a rating in excess of 20 percent for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 
5293 (1994, 1998).  

3.  The criteria for restoration of a 20 percent rating for 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 3.344 and Code 
5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Applicable Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

The VA General Counsel has held that Diagnostic Code (DC) 
5293, intervertebral disc syndrome (IDS), involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996), 38 C.F.R. §§ 4.40 and 4.45 (1998) must be 
considered when a disability is evaluated under this 
diagnostic code.  When a veteran has received less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (Dec. 12, 1997).  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)  Excess fatigability. 
(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.
(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(1998).  

Analysis, Initial 10 Percent Rating

To consider the history of the disability, the Board has 
reviewed all of the service medical records.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The service medical records include 
X-rays and other studies which demonstrated vertebral disc 
abnormalities.  

In October 1993, the veteran reported low back pain in the 
L5-S1 area.  He denied paresthesia, loss of function or 
weakness.  There was no tenderness to palpation.  Findings, 
including straight leg raising, were negative.  

An April 1994 clinical record shows the veteran reported the 
recurrence of low back pain.  It was worse in the morning and 
provoked with any movement.  The veteran had a guarded gait.  
His back was mildly tender at the midline from L4 to S1, with 
mild sacroiliac tenderness.  

Service clinical records of May 6, 1994, show that the 
veteran complained of recurrent back and leg pain.  Straight 
leg raising went to 60 degrees bilaterally.  There was no 
focal tenderness.  Motor strength was 5/5, bilaterally.  Deep 
tendon reflexes were 2+, bilaterally.  Muscles had good tone.  
The assessment was recurrent mild right sciatica.  

A May 19, 1994 clinical record shows the veteran complained 
of recurrent right sciatica.  He reported that when he got 
up, there was pain shooting down his right leg.  The pain 
reportedly decreased as the day progressed.  The examiner 
found a normal gait and full range of motion in the 
lumbosacral spine.  There was no deformity.  There was no 
tenderness to percussion over the spinous processes or 
paraspinal muscles.  There were no traction signs.  Deep 
tendon reflexes were 2+ bilaterally.  Muscle strength was 
5/5.  The impression was recurrent sciatica.  

A June 1994 clinical note shows a complaint of back and leg 
pain.  The veteran reported right S1 sciatic symptoms 
involving the lateral calf, ankle and foot.   

The report of a June 1994 consultation shows that right 
lumbosacral radiculopathy was diagnosed in May 1993.  The 
veteran said he had always had some discomfort in the right 
lower extremity, especially when sitting or standing for a 
long time.  He had not missed work.  He described pain 
laterally, on the right thigh and right foot.  Pain increased 
with the Valsalva maneuver.  Straight leg raising was 
negative.  Strength was 5/5, within normal limits.  Deep 
tendon reflexes were 2 throughout.  Sensation was within 
normal limits.  It was the assessment that there were no 
physical signs of lumbosacral radiculopathy at that time.  

On a September 1994 examination history, there was a mention 
of sciatica with ongoing problems.  The physician 
reported pain in the low back with right radicular symptoms 
and negative straight leg raising.  

The veteran completed his active service on January 31, 1995.  

In the veterans claim, received in February 1995, he claimed 
benefits for a sciatic nerve disorder.  The claim did not 
provide evidence as to the extent of the disability.  

On April 24, 1995, the veteran had a VA general medical 
examination.  He reported the onset of low back pain in 1993.  
He reported pain on a daily basis in the middle of his back, 
with radiation down the bilateral buttocks area on the 
posterior and lateral aspect on both legs.  Peripheral 
neuropathy or sciatic nerve involvement was said to occur 
once every one or two months.  He stated that he was unable 
to bend or lift or do anything strenuous, such a run, jog, 
etc.  The examiner reported a full range of motion in the 
upper and lower extremities and upper back.  Pain limited 
hyperextension and hyperflexion of his lower back.  The 
extent of the limitation was not reported by this examiner.  
Leg raising was negative, bilaterally.  The diagnosis was, by 
history, recurrent low back pain with history of discogenic 
disease and peripheral neuropathy.  

On the April 27, 1995 VA orthopedic examination, the veteran 
reported noticing the gradual onset of low back pain in 1987.  
Pain began to radiate down both lower extremities.  He 
complained of a constant burning pain across the lumbosacral 
spine.  He reported that straining at stool caused pain to 
radiate down both legs.  He told of intermittent numbness 
involving the right foot.  Back pain was made worse by 
bending, twisting and lifting.  It was relieved by bed rest, 
heat and medication.  He also experienced pains in both legs 
on prolonged standing.  The pain came in flashes which lasted 
only a few seconds.  He felt the back pain was growing 
progressively worse.  

Objectively, the doctor noted that the veteran walked with a 
normal gait.  He could walk on his heels and toes without 
difficulty.  His spine was straight.  His pelvis and 
shoulders were level.  The posture was good.  There were no 
palpable muscle spasms.  There was tenderness over the 
spinous processes from L2 through S1.  He could forward flex 
to only 80 degrees before complaining of pain.  The rest of 
the back motion, including extension, right and left lateral 
bending and rotation were normal.  Straight leg raising could 
be performed to 90 degrees, bilaterally, without pain.  
Patricks test was negative.  Knee jerks were 3+ and ankle 
jerks were 2+.  There was no evidence of sensory deficit in 
the lower extremities.  There was no evidence of any muscle 
atrophy or weakness in either lower extremity.  Pulses were 
easily palpable.  X-rays were reviewed and found to show 
minimal narrowing of the L4-L5 interspace.  There was no 
evidence of any arthritic changes.  The diagnosis was 
degenerative disc disease, L4-L5; there is no evidence of 
disc herniation or nerve root compression.  The physician 
further commented that the only physical finding was some 
limitation of motion about the lumbar spine.  

In the supplemental statement of the case, the RO averred 
that this examination demonstrated the propriety of assigning 
a 10 percent rating at that time.  A 10 percent rating will 
be assigned where the condition is mild.  The next higher 
rating for a disc disorder, 20 percent, requires a moderate 
condition with recurring attacks.  The pain described by the 
veteran, during service and in April 1995, was consistent 
with the presence of a chronic, mild disability.  The 
objective findings, minimal limitation of motion and no 
neurologic deficits, indicate that the minimum compensable 
rating was appropriate at that time.  The veterans reports 
of episodes of increased pain were consistent with the 
service medical records and do not show post service 
recurrences of the severity or frequency of a moderate 
disability.  

Review of the factors listed in 38 C.F.R. §§ 4.40, 4.45, 
pursuant to DeLuca, does not disclose a functional impairment 
which would warrant a rating in excess of 10 percent.  There 
was less movement than normal, consistent with a mild 
disability ratable at 10 percent.  There was no evidence of 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.  There was no evidence of more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.).  The examiners 
reported that strength was normal at 5/5.  On the April 27, 
1995 examination, the doctor stated there was no weakness.  
The examiners have also reported that there was no objective 
evidence of peripheral nerve deficits.  The veterans 
subjective complaints of pain are consistent with the current 
10 percent rating.  There was no evidence of objective 
findings consistent with a higher rating.  The veteran 
reported that he could not do some movements without 
symptoms; however, he did not report and the examiners did 
not find evidence of excess fatigability.  There was no 
evidence of incoordination or impaired ability to execute 
skilled movements smoothly.  The pain on movement reported by 
the veteran and described by the examiners was minimal and 
appropriately compensated as a mild impairment.  There was no 
swelling, deformity or atrophy of disuse.  

Review of the evidence, including the veterans statements, 
through April 1995 shows a mild impairment and establishes 
that, at that time, the veteran did not have a moderate 
disability warranting a higher rating.  

Analysis, Rating in Excess of 20 Percent

As a retiree, the veteran was treated at service department 
facilities after his release from active service.  Notes for 
June 1995 focused on his hypertension and included evaluation 
of the lower extremities.  Deep tendon reflexes were 2+, 
brisk and equal, bilaterally.  

There was no change in the evidence as to the extent of the 
disability until August 1995.  Particularly, there was no 
evidence of change in the factors considered in 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Code 5293 (1998).  

A service department clinical note dated August 14, 1995, 
shows the veteran complained of chronic lumbar pain.  He 
reported a history of degenerative disc disease with 
radiation to the right leg and foot.  He gave a history of 
right foot pain and said that he was unable to lift.  The 
examiner found left lumbosacral spasm.  The assessment was 
low back pain.  

In a statement received August 15, 1995, the veteran 
certified that his disc disorder was more disabling because 
of chronic pain from his back generating through his legs, 
especially the right.  

The October 1995 service department clinical record shows the 
veteran complained of low back pain with radiation to the 
right lower extremity and decreased sensation on the plantar 
surface of the foot.  He was noted to walk with slow, stiff 
movement.  Examination of the back showed a full range of 
motion, but with pain.  The service department examiner did 
not report where pain appeared in the range of motion.  There 
was paraspinous spasm and sciatica.  Straight leg raising was 
positive.  Deep tendon reflexes were 2+ and motor responses 
5/5.  Sensory response was intact.  The assessment was low 
back pain, positive radiation, positive history of herniated 
nucleus pulposus.  

A December 1995 clinical note shows that the veteran reported 
decreased back pain.  It was noted that he had chronic low 
back pain, L3-L4, with degenerative joint disease.  
Examination disclosed no lumbar soreness or other symptoms.  
The extremities had no numbness.  The assessment was 
degenerative joint disease.  

The January 1996 rating decision increased the evaluation for 
the service-connected back disorder to 20 percent, effective 
the date of the October 6, 1995 clinical note.  This was 
recently made effective the date of the August 14, 1995 
clinical record.  

The report of the November 1997 VA orthopedic examination 
reveals the veterans complaints of having some stiffness and 
soreness in his back, on first arising in the morning and 
when fatigued at the end of the day, particularly after heavy 
lifting.  The veteran initially told the examiner that the 
low back pain remained well localized and did not radiate 
down either lower extremity.  He complained of some numbness 
in the arches of both feet, which was intermittent in nature.  
He later complained of electric like pain over the lateral 
aspect of the distal thirds of both calves and stated that it 
was associated with his back pain.  Back pain was made worse 
by bending, lifting or jogging.  It was not affected by 
coughing or sneezing.  Motrin, muscle relaxants and bed rest 
provided relief.  He walked for exercise but had to stop 
jogging.  

Examination showed the veteran walked with a normal gait and 
could walk on his heels and toes without difficulty.  His 
spine was straight and his pelvis and shoulders were level.  
There were no abnormal curvatures.  His posture was good. 
There was no localized tenderness or muscle spasm about the 
lumbosacral spine.  He could flex forward 90 degrees in the 
lumbosacral area and the usual lordotic curve reversed on 
flexion. The rest of the motions of the lumbar spine were 
full and painless.  Straight leg raising went to 90 degrees, 
bilaterally.  The veteran was able to bend forward from the 
waist pointing to the area of his calves where the electric-
like pain was located.  Patricks test was negative.  Knee 
jerks and ankle jerks were 2+.  There was no evidence of 
sensory deficit in the lower extremities and no evidence of 
any muscle atrophy or weakness in either lower extremity.  
Peripheral circulation was intact.  X-rays showed disc space 
narrowing between the 4th and 5th lumbar vertebrae and mild 
retrolisthesis of L4 on L5.  The diagnosis was early 
degenerative disc disease, lumbosacral spine.  

The 20 percent rating is assigned for a moderate 
intervertebral disc syndrome moderate condition with 
recurring attacks.  The next higher rating, 40 percent 
requires a severe condition with recurring attacks and 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1998).  

The veteran is competent to state that his condition is 
worse.  However, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  In this instance, the 
preponderance of the evidence shows that the back disorder 
does not approximate the severe intervertebral disc syndrome 
required for the next higher rating.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7 (1998).  

Particularly, looking to the analysis discussed in DeLuca, 
the evidence shows that only a few activities are restricted 
by the veterans back disorder.  The evidence does not 
approximate a severe impairment of function.  38 C.F.R. 
§§ 4.7, 4.40 (1998).  Further, muscle strength has repeatedly 
been described as normal at 5/5; there is no evidence of 
weakness.  38 C.F.R. § 4.40 (1998).  Also, the 
musculoskeletal system does not show evidence of disuse, 
either through atrophy, the condition of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).  

Reviewing the criteria for assessing joint function, there 
have been some mild limitations of motion, although there 
were no limitations on the November 1997 examination.  There 
are no limitations which would approximate a severe 
disability.  There is no evidence of ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.  
There is no evidence of more movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  There is no evidence of weakened movement 
(due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.).  On the recent 
examination, the doctor stated that there was no evidence of 
weakness.  The veteran has reported being symptomatic when 
fatigued.  This would not approximate the level of excess 
fatigability associated with a severe disc syndrome.  There 
is no evidence of incoordination or impaired ability to 
execute skilled movements smoothly.  The veteran has reported 
episodic pain.  The pain described by the veteran and medical 
personnel is within the level of pain which would be 
associated with the current rating.  The veteran does not 
have the level of pain on movement associated with a severe 
disability.  There is no evidence of swelling or deformity.  
On the November 1997 examination, the physician specified 
there was no atrophy.  The preponderance of the evidence does 
not disclose the level of joint impairment which would 
approximate a severe disc syndrome.  38 C.F.R. §§ 4.7, 4.45 
(1998).  

Moreover, the examiners have not found persistent symptoms 
compatible with sciatic neuropathy.  The pain described by 
the veteran is not that which would be characteristic of the 
pain associated with a higher rating.  There was spasm in 
October 1995, but it was not demonstrated in December 1995 or 
on the November 1997 VA examination.  The deep tendon 
reflexes, including the ankle jerk are present and normal.  
The neurological findings are minimal.  The preponderance of 
the evidence well establishes that the disability does not 
exceed the criteria for the current 20 percent rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. Part 4, Code 
5293 (1998).  

The veteran has not contended and the Board has not found any 
other rating criteria which would support a higher rating 
based on the evidence presented here.  


Analysis, Restoration of 20 Percent Rating

For disability ratings which have not continued for long 
periods (5 years or more) at the same level, if reexamination 
discloses improvement in the disability, a reduction in the 
rating is warranted.  38 C.F.R. § 3.344(c) (1998).  See also 
38 C.F.R. § 3.105(e) (1998).  

The 20 percent rating was effective August 14, 1995.  The 20 
percent rating had been in effect for less than 2½ years when 
the RO determined that the November 1997 examination showed 
improvement and reduced the rating in accordance with 
38 C.F.R. § 3.344(c) (1998).  

The evidence prior to August 1995 showed complaints of low 
back pain with radiation down the lower extremities.  
However, there were only minimal objective findings.  On the 
April 1995 orthopedic examination, there was only a mild 
limitation of lumbar flexion to 80 degrees and other findings 
were normal.  As discussed above, these findings would not 
exceed the criteria for a 10 percent rating.  

Muscle spasm was objectively demonstrated in August 1995 and 
again in October 1995.  This objective finding formed the 
basis for the increase to 20 percent.  Clinical evaluation by 
the service department, in December 1995 did not disclose any 
objective manifestations of the back disability.  There was 
no mention of spasm.  

On the November 1997 VA examination, the doctor specifically 
reported that there was no spasm.  This represents 
improvement over the August and October 1995 clinical 
findings which supported the 20 percent rating.  

The November 1997 examination even showed improvement over 
the April 1995 VA examination with forward flexion to 90 
degrees over the previous 80 degrees.  The report shows that 
the physician considered the criteria of 38 C.F.R. §§ 4.40, 
4.45 in accordance with DeLuca.  The rest of the motions of 
the lumbar spine were full and painless.  

The veterans complaints of pain and even some mild objective 
manifestations would be within the 10 percent rating 
currently assigned.  38 C.F.R. Part 4, Code 5293 (1998).  See 
also 38 C.F.R. § 4.59 (1998).  

As discussed above on the question of whether the disability 
should be rated in excess of 20 percent, in accordance with 
DeLuca, the Board has considered the reduction issue under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998).  

Again looking to 38 C.F.R. § 4.40, the evidence, and 
particularly the November 1997 examination findings, show 
improvement to such degree that the disability not only does 
not meet the criteria for a rating in excess of 20 percent, 
the disability no longer exceeds the criteria for a 10 
percent rating.   The evidence, including the veterans 
description of his disability and the medical findings, no 
longer approximates a moderate impairment of function.  
38 C.F.R. §§ 4.7, 4.40 (1998).  Muscle strength has 
repeatedly been described as normal at 5/5; there is no 
evidence of weakness.  38 C.F.R. § 4.40 (1998).  Moreover, 
the musculoskeletal system does not show evidence of disuse, 
either through atrophy, the condition of the skin, absence of 
normal callosity or the like.  38 C.F.R. § 4.40 (1998).  

Reviewing the criteria for assessing joint function, 
38 C.F.R. § 4.45, there is no basis for a rating in excess of 
10 percent.  There previously were some mild limitations of 
motion, and there were no limitations on the November 1997 
examination.  There is no evidence of ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, etc.  
There is no evidence of more movement than normal (from flail 
joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  There is no evidence of weakened movement 
(due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.).  On the recent 
examination, the doctor specifically stated that there was no 
evidence of weakness.  The veteran has reported being 
symptomatic when fatigued.  This would be consistent with a 
mild disability.  The occasional fatigue would not 
approximate the level of excess fatigability associated with 
a moderate disc syndrome.  There is no evidence of 
incoordination or impaired ability to execute skilled 
movements smoothly.  The veteran has reported episodic pain.  
The pain described by the veteran and medical personnel is 
within the level of pain which would be associated with a 
mild disc disability.  The veteran does not have the level of 
pain on movement associated with a moderate disability.  
There is no evidence of swelling or deformity.  On the 
November 1997 examination, the physician specified there was 
no atrophy.  The preponderance of the evidence establishes 
that the service-connected disc disorder no longer has the 
joint deficits which would approximate a moderate disc 
syndrome.  38 C.F.R. §§ 4.7, 4.45 (1998).  

The pain described by the veteran is characteristic of the 
pain associated with the presence of a mild disability.  The 
evidence does not show the recurring attacks of disc 
symptomatology which characterize a moderate disability 
required for the 20 percent rating.  While the veteran is 
competent to report increased disability, the findings of the 
trained physician are more probative and establish that the 
condition has improved.  The evidence shows that there are no 
longer manifestations which approximate a moderate 
disability.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.7, Code 5293 (1998).  The record demonstrates 
clear evidence of improvement under the ordinary conditions 
of life and work and restoration is not warranted.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  Consequently, the 20 percent 
rating can not be continued.  38 C.F.R. §§ 3.105(e), 3.344(c) 
(1998).  


ORDER

For the service-connected lumbar disc disease, a rating in 
excess of 10 percent, effective prior to August 14, 1995, and 
a rating in excess of 20 percent thereafter, and restoration 
of the 20 percent rating is denied.  



		
	H. N.SCHWARTZ
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
